Per Cueiam,
The judgment under which defendant derives title was regu*438lar in form and obtained in due course of procedure. There is no charge of collusion nor of fraud except as fraud may be inferentially set up in the allegation that the mortgage had been paid before the issue of the scire facias. But such payment was not admitted by the plaintiff in the scire facias. That was the issue in the case, the proceeding was adverse and the time to contest it was before judgment. It may have been unfortunate for appellant that circumstances prevented her from making such defense as she had at the proper time, but that was not the fault of the other party, and there is no ground on which the judgment can now be attacked.
Judgment affirmed.